In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐2272 
H.P., a minor, by and through 
her father, W.P., 
                                                  Plaintiff‐Appellant, 

                                  v. 

NAPERVILLE COMMUNITY UNIT 
SCHOOL DISTRICT #203, 
                                                 Defendant‐Appellee. 
                     ____________________ 

        Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
        No. 17‐cv‐5377 — Jeffrey T. Gilbert, Magistrate Judge. 
                     ____________________ 

  ARGUED NOVEMBER 8, 2018 — DECIDED DECEMBER 11, 2018 
               ____________________ 

   Before FLAUM, MANION, and ST. EVE, Circuit Judges. 
    ST. EVE, Circuit Judge. The plaintiﬀ H.P., a minor, through 
her  father  W.P.,  claims  that  the  defendant  Naperville  Com‐
munity Unit School District #203 violated H.P.’s rights under 
the Americans with Disabilities Act and the Rehabilitation Act 
by disallowing H.P. from completing high school in District 
2                                                       No. 18‐2272 

#203 after she moved to another school district. In the case be‐
low, the district court granted summary judgment to the Dis‐
trict and denied it to H.P. We aﬃrm. 
                          I. Background 
    The  defendant  Naperville  Community  Unit  School  Dis‐
trict #203 (the District) is an Illinois public school district. One 
of the schools that the District operates is Naperville Central 
High  School  (NCHS),  where  the  plaintiﬀ  H.P.  attended  her 
freshman,  sophomore,  and  junior  years  of  high  school.  In 
2006, during her junior year, H.P.’s mother committed suicide 
and H.P. moved from her mother’s home in Naperville, Illi‐
nois, which is part of the District, to her father’s home in Lisle, 
Illinois,  which  is  not  part  of  the  District.  H.P.  nonetheless 
completed her junior year at NCHS because the District did 
not immediately learn of H.P.’s change in residency. 
    Before the 2017‐18 school year began, however, the District 
learned  that  H.P.  no  longer  lived  in  the  District.  This  hap‐
pened when H.P.’s father asked the District to allow H.P. to 
attend  her  senior  year  at  NCHS,  instead  of  Downers  Grove 
North High School (DGNHS), which is part of the district en‐
compassing Lisle. 
    The District denied W.P.’s request because H.P. lived out‐
side of its boundaries. Under the District’s residency policy, 
“[a] student must establish residency within the School Dis‐
trict boundaries in order to attend a School District School,” 
with  some  exceptions  not  pertinent  here.  W.P.  thereafter 
asked the District to waive its residency requirement to allow 
H.P.  to  attend  NCHS  as  an  accommodation  for  certain 
claimed disabilities under the Americans with Disabilities Act 
No. 18‐2272                                                                       3

(ADA), and the Rehabilitation Act, including anxiety, depres‐
sion, sleep disturbances, and seizures. The District again de‐
nied  the  request  and  in  September  2017,  H.P.  enrolled  in 
DGNHS, where H.P. appeared increasingly despondent over 
attending the new school but ultimately graduated. 
    On July 21, 2017, H.P., through her father W.P., filed this 
action against the District, asserting claims for disparate im‐
pact and disparate treatment under Title II of the ADA and 
Section 504 of the Rehabilitation Act.1 The district court dis‐
missed H.P.’s disparate impact claim, but allowed her failure 
to  accommodate  claim  to  proceed.  Thereafter,  the  district 
court  granted  the  District’s  motion  for  summary  judgment 
and denied H.P.’s cross‐motion for summary judgment and 
accordingly entered judgment for the District. The court rea‐
soned that H.P. could not show causation, i.e., that but‐for her 
alleged disability, she would have been able to obtain her re‐
quested accommodation—attending school in the District. 
                                         II. Discussion 
    H.P.  appeals  the  district  court’s grant  of  summary  judg‐
ment for the District and related denial of summary judgment 
for her. We begin, however, with the District’s motion to dis‐
miss  this  appeal  as  moot  on  the  basis  that  H.P.  graduated 
from high school after filing this action. Mootness is a juris‐
dictional  defect  that  may  arise  at  any  time.  United  States  v. 
Sanchez‐Gomez, 138 S. Ct. 1532, 1537 (2018). A “case becomes 

                                                 
      1  H.P. also  sought  a  preliminary  injunction  requiring  the  District  to 

enroll her in NCHS for the 2017‐18 academic year, and declaratory relief 
on an unrelated state law claim. The district court dismissed these counts 
and H.P. does not appeal the district court’s dismissal of these claims nor 
did H.P. file an amended complaint. 
4                                                          No. 18‐2272 

moot when a court’s decision can no longer aﬀect the rights 
of litigants in the case before them and simply would be ‘an 
opinion advising what the law would be upon a hypothetical 
state  of  facts.’”  Brown  v.  Bartholomew  Consol.  Sch.  Corp.,  442 
F.3d 588, 596 (7th Cir. 2006) (citation omitted). 
    We agree that H.P.’s request for injunctive relief—namely, 
that the court order the District to enroll H.P. at NCHS for her 
senior year—is moot. Id. at 596; see also Ostby v. Manhattan Sch. 
Dist.  No.  114,  851  F.3d  677,  681–82,  687  (7th  Cir.  2017).  H.P. 
conceded  this  point  at  oral  argument  but  contends  that  her 
request  for  compensatory  damages  is  not  moot,  despite  the 
case  law  suggesting  that  compensatory  damages  are  only 
available for intentional discrimination, which H.P. does not 
allege. E.g., CTL ex rel. Trebatoski v. Ashland Sch. Dist., 743 F.3d 
524, 528 n.4 (7th Cir. 2014); accord Strominger v. Brock, 592 F. 
App’x 508, 511 (7th Cir. 2014). We need not resolve this ques‐
tion, however, because H.P.’s underlying claims fail. 
    Turning to the  merits, “[w]e review a grant  of  summary 
judgment de novo, construing the facts and making reasonable 
inferences in favor of the nonmovant.” Horton v. Pobjecky, 883 
F.3d 941, 948 (7th Cir. 2018). Summary judgment is appropri‐
ate only “if the movant shows that there is no genuine dispute 
as to any material fact and the movant is entitled to judgment 
as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. 
v. Catrett, 477 U.S. 317, 322–23 (1986).  
    H.P.’s claims at issue arise under the ADA and the Reha‐
bilitation Act, both of which “prohibit discrimination against 
the disabled.” Trebatoski, 743 F.3d at 528. Under Title II of the 
ADA, “no qualified individual with a disability shall, by rea‐
son of such disability, be excluded from participation in or be 
denied the benefits of the services, programs, or activities of a 
No. 18‐2272                                                           5

public entity, or be subjected to  discrimination  by any  such 
entity.” 42 U.S.C. § 12132. Section 504 of the Rehabilitation Act 
similarly  provides  that  “[n]o  otherwise  qualified  individual 
with a disability … shall, solely by reason of her or his disa‐
bility,  be  excluded  from  the  participation  in,  be  denied  the 
benefits of, or be subjected to discrimination under any pro‐
gram  or  activity  receiving  Federal  financial  assistance.”  29 
U.S.C. § 794(a). Given the similarities between the statutes, we 
apply the same analysis to a plaintiﬀ’s claim under either one. 
A.H. ex rel. Holzmueller v. Ill. High Sch. Ass’n, 881 F.3d 587, 592 
(7th Cir. 2018) (hereinafter, “A.H.”) (citations omitted).  
    Regardless  of  a  plaintiﬀ’s  theory  of  liability,  “[w]e  have 
consistently held that the statutory language in both the Re‐
habilitation Act and the ADA requires proof of causation.” Id. 
at 592–93 (citing Wis. Cmty. Servs., Inc. v. City of Milwaukee, 465 
F.3d  737,  752  (7th  Cir.  2006)  (en  banc)). As  we  explained  in 
A.H., “both statutes prohibit discrimination against individu‐
als ‘by reason of’ the disability, or ‘on the basis of’ the disabil‐
ity,” and this “language requires [the plaintiﬀ] to prove ‘that, 
‘but for’ his disability, he would have been able to access the 
services  or  benefits  desired.’”  A.H.,  881  F.3d  at  593  (citation 
omitted). 
    Our analysis begins and ends with the causation require‐
ment. As the record makes clear, it is undisputed that the Dis‐
trict disallowed H.P. from attending NCHS precisely because 
of its residency policy, and not because of H.P.’s alleged dis‐
ability. The residency policy on its face treats identical non‐
residents the same. Indeed, the only reason H.P. could not at‐
tend NCHS is because she resided outside the District—a fact 
unrelated to her disability. In A.H., for example, we rejected a 
6                                                         No. 18‐2272 

claim  that  an  athletic  association  should  create  special  divi‐
sions  for  disabled  runners  at  its  championship  because  the 
plaintiﬀ could not show that he would have been qualified if 
he  were  not  disabled.  A.H.,  881  F.3d  at  592–93;  see  also  Wis. 
Cmty. Servs., Inc., 465 F.3d at 754–55 (rejecting claim based on 
denial of zoning permit where city would have denied a per‐
mit  to  similar  entities  serving  non‐disabled  persons).  Alt‐
hough we are sympathetic to H.P.’s unfortunate situation, her 
claims under the ADA and Rehabilitation Act fail for want of 
causation and the grant of summary judgment to the District 
was proper. 
                          III. Conclusion 
    We DISMISS  the  appeal as to H.P.’s claims  for  equitable 
relief  and  otherwise  AFFIRM  the  judgment  of  the  district 
court.